IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                              Assigned on Briefs May 14, 2007

  AARON WALKER v. TENNESSEE DEPARTMENT OF CORRECTION

                    Appeal from the Chancery Court for Davidson County
                      No. 04-777-I    Claudia Bonnyman, Chancellor



                     No. M2005-00209-COA-R3-CV - Filed July 18, 2007


An inmate of the Department of Correction appeals dismissal by the trial court of his Petition for
Writ of Certiorari of a Department of Correction Disciplinary Proceeding. The trial court upheld the
action of the Department of Correction. The judgment of the trial court is affirmed.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

WILLIAM B. CAIN , J., delivered the opinion of the court, in which WILLIAM C. KOCH , JR., P.J., M.S.,
and PATRICIA J. COTTRELL, J., joined.

Aaron Walker, Nashville, Tennessee, Pro Se.

Robert E. Cooper, Attorney General and Reporter, and Jennifer R. Bailey, Assistant Attorney
General, for the appellee, Tennessee Department of Correction.

                                            OPINION

        Appellant is an inmate in the Department of Correction who was charged with the possession
of contraband, same being a cell phone and a DVD player. On January 5, 2004, he was found guilty
of the offense by the hearing officer. On January 16, Appellant filed an appeal to Warden Ricky Bell
who affirmed the ruling of the disciplinary board. On March 16, 2004, Appellant filed his Petition
for Writ of Certiorari in the Chancery Court of Davidson County, Tennessee.

        The primary complaint made by Appellant is that he was placed in administrative segregation
as a punitive measure contrary to TDOC Policy No. 404.10(IV) restricting administrative segregation
to “non-punitive segregation for control purposes of inmates who are believed to be a threat to the
security of the institution, the welfare of staff, or to other inmates.”

       The trial court found the record to be deficient and, on October 27, 2004, issued an order for
the Department to produce the Administrative Segregation Placement Form for review by the Court.
On December 9, 2004, the trial court, in a commendable in-depth consideration of the record, entered
its Order Dismissing the Petition for Writ of Certiorari holding:

               Petitioner, an inmate at Riverbend Maximum Security Institution in
       Nashville, Tennessee, filed a petition for writ of certiorari seeking review of a
       disciplinary board decision that found him guilty of possessing contraband and
       ordered him to administrative segregation. Petitioner alleges that his placement in
       segregation pending investigation of the charges was illegal and unauthorized.
       Petitioner also alleges that the Tennessee Department of Correction (TDOC) violated
       its own policies.
               The Court has reviewed the record: On December 29, 2003, Sergeant Valerie
       Cecil (Sergeant Cecil), Institutional Investigator, filed an incident report stating that
       a cell phone and DVD player were found in Petitioner’s cell, Unit 6A-121. This cell
       also housed Inmate Phillip Cotton. Both Petitioner and Inmate Cotton were placed
       on lock down pending an investigation. Petitioner was placed in segregation pending
       the investigation.
               The investigation established that the cell phone and the DVD player were
       found in Petitioner’s cell area, but that both inmates had use of the cell phone and for
       that reason, both inmates were formally charged with possession of contraband. On
       January 5, 2004, Petitioner’s disciplinary hearing was held at the Riverbend
       Maximum Security Institution. An inmate advisor, Mr. Jorge Sanjines, represented
       Petitioner at this hearing. The cell phone and DVD player were produced as
       evidence. Petitioner stated that he used the cell phone and the DVD player, but that
       they did not belong to him. Petitioner further stated that Derrick Johnson bought the
       phone and pays the bill, and that Mr. Johnson had been released from TDOC custody
       7 or 8 months ago. Petitioner waived his right to call witnesses on his behalf.
               Sergeant Cecil testified at the disciplinary hearing that both devices were
       found in Petitioner’s cell area and that the numbers called on the cell phone are
       Petitioner’s phone numbers. The disciplinary hearing officer found Petitioner guilty
       of contraband because these devices were found in his cell and recommended
       administrative segregation for Petitioner. Petitioner filed a disciplinary report appeal,
       but Warden Bell did not find any procedural violations in Petitioner’s disciplinary
       hearing and affirmed the punishment as appropriate.
               Sergeant Cecil also wrote a report dated January 20, 2004. The report
       summarized the reasonable suspicion cell search that took place on December 20,
       2003. Sergeant Cecil stated that Officer Carson admitted bringing the cell phone into
       the institutional [sic] and giving the cell phone to Petitioner. Officer Carson also
       admitted to bringing in cigars, movies, and music to give to inmates. Officer Carson
       also stated that he did not know who brought in the DVD player, but he knew that it
       belonged to Petitioner because Officer Carson had brought movies in for him.



                                                 -2-
              In an order dated October 27, 2004, the Court directed Respondent to file the
       administrative segregation placement form because the Court could not discern from
       the record whether the hearing officer exceeded his authority by imposing
       administrative segregation. The Court needed to review the form so that it could
       determine whether the Warden imposed the administrative segregation and if so,
       why.
               Prison disciplinary proceedings are properly reviewable through the common
       law writ of certiorari. Rhoden v. State Department of Correction, 984 S.W.2d 955
       (Tenn.Ct.App.1998). The scope of review available through this writ is extremely
       narrow. Arnold v. Tennessee Bd. of Paroles, 956 S.W.2d 478, 480 (Tenn.1997). The
       writ may be used only to determine whether, in a particular case, the board in
       question exceeded its jurisdiction or acted illegally, fraudulently, or arbitrarily; it may
       not be used to review the correctness of the board’s decision. Id.
               The Court does not find the hearing officer’s decision to be illegal, fraudulent,
       or arbitrary. The record substantiates Petitioner’s conviction of possession of
       contraband. Nothing in the record leads the Court to conclude that Petitioner’s
       disciplinary hearing was not fair or not impartial. The administrative segregation
       placement form verifies that the Warden imposed segregation upon recommendation
       of the Board, based on a threat to the security of the institution.
               Further, the Court finds a “reliable determination of guilt.” See Willis v.
       Tennessee Dept’ of Corr., 113 S.W.3d 706, 714 (Tenn.2003)(If the Tennessee
       Department of Correction were (sic) to violate its own policies to such a degree that
       it administered punishment without a reliable determination of guilt, such a violation
       would be without legal authority and an abuse of discretion.”) The Court does not
       find a violation of a liberty interest protected by the due process clause violation. In
       Willis, the Tennessee Supreme Court, relying on Sandin v. Conner, 515 U.S. 472
       (1995), held that punitive and administrative segregation does not deprive an inmate
       of a liberty interest. Willis, 113 S.W.3d at 711. However, the imposition of a
       monetary fine to be paid from a prison trust fund account would constitute a
       deprivation of a property interest. In the instant case, Petitioner was not fined
       monetarily.
               For the above state reasons, Petitioner’s petition is dismissed.
               Petitioner is taxed with the costs.
               IT IS SO ORDERED.

        The Final Order of the trial court is made after a review of the Administrative Segregation
Placement Form appearing in the record from which it is indeed clear that the warden imposed
segregation upon recommendation of the Board based on a threat to the security of the Institution.
The trial court observed:


                                                  -3-
       TDOC policies state that administrative segregation must be based on safety and
       security, not as punishment. The TDOC policy defines administrative segregation
       as “The non-punitive segregation of inmates, for control purposes, who are believed
       to be a threat to the security of the institution, the welfare of staff, or to other
       inmates.” TDOC 404.10(IV)(A).

       Since there is no evidence in the record to the contrary and the Administrative Segregation
Placement Form is undisputed, the evidence does not preponderate against the judgment of the trial
court.

       The action of the trial court is in all respects affirmed, and costs of the cause are assessed to
Appellant, Aaron Walker.



                                                        ___________________________________
                                                        WILLIAM B. CAIN, JUDGE




                                                  -4-